UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JOSHUA HIPPLER, CIVIL DOCKET NO. 1:19-CV-00639-P
Plaintiff
VERSUS JUDGE DRELL
VICTOR JONES, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 12), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Complaint and Amended Complaint (Doc. 1, 10) are
hereby DENIED and DISMISSED WITH PREJUDICE under 28 U.S.C. §§
1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

THUS DONE AND SIGNED at Alexandria, Louisiana, this DQ) ay of

NovenBo—, 2019.

SSS ek

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
